 
Exhibit 10.6

 
FIRST AMENDMENT AND CONSENT
TO AMENDED AND RESTATED FINANCING AGREEMENT
 
FIRST AMENDMENT AND CONSENT, dated as of June 13, 2006 (this "Amendment"), to
the Amended and Restated Financing Agreement referred to below, by and between
COMMAND SECURITY CORPORATION, a New York corporation (the "Company"), and THE
CIT GROUP/BUSINESS CREDIT, INC., a New York corporation ("CIT").
 
WHEREAS, the Company and CIT are parties to that certain Amended and Restated
Financing Agreement dated as of March 22, 2006 (as amended, restated,
supplemented, modified or otherwise changed from time to time, the "Financing
Agreement"), pursuant to which CIT has agreed to make revolving credit loans to
the Company from time to time in an aggregate amount at any time outstanding not
to exceed the Revolving Line of Credit (as defined in the Financing Agreement);
 
WHEREAS, the Company and Sterling Protective Group, Inc. (the "Seller") have
entered into an Agreement for Purchase and Sale of Assets, dated June 13, 2006
(the "Asset Purchase Agreement"), pursuant to which the Company has agreed to
purchase substantially all of the assets and properties of the Seller (the
"Protective Assets"); and
 
WHEREAS, CIT is willing to enter into this Amendment in order to (i) consent to
the purchase by the Company of the Protective Assets pursuant to the Asset
Purchase Agreement and (ii) amend certain other terms and conditions of the
Financing Agreement, in each case subject to the terms and conditions set forth
in this Amendment.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:
 
1.  Definitions in Amendment. Any capitalized term used herein and not defined
shall have the meaning assigned to it in the Financing Agreement.
 
2.  Definitions in the Financing Agreement. Section 1 of the Financing Agreement
is hereby amended as follows:
 
(a)  The definition of the term "Asset Purchase Agreement" is hereby inserted in
appropriate alphabetical order, to read in its entirety as follows:
 
"'Asset Purchase Agreement' means that certain Agreement for Purchase and Sale
of Assets, dated June 13, 2006, by and between the Company, as buyer, and
Sterling Protective Group, Inc., as seller, pursuant to which the Company has
agreed to purchase, and, on and as of the closing of the transactions
contemplated thereby, shall purchase, the Protective Assets from such seller."
 
(b)  The definition of the term "Protective Acquisition Documents" is hereby
inserted in appropriate alphabetical order, to read in its entirety as follows:
 

--------------------------------------------------------------------------------


 
"'Protective Acquisition Documents' means the Asset Purchase Agreement and all
other agreements, promissory notes, instruments and other documents executed or
delivered in connection with the Asset Purchase Agreement."
 
(c)  The definition of the term "Protective Assets" is hereby inserted in
appropriate alphabetical order, to read in its entirety as follows:
 
"'Protective Assets' means all of the assets (tangible and intangible) purchased
by the Company pursuant to the Asset Purchase Agreement."
 
(d)  The definition of the term "First Amendment" is hereby inserted in
appropriate alphabetical order, to read in its entirety as follows:
 
"'First Amendment' means the First Amendment and Consent to the Amended and
Restated Financing Agreement dated as of June 13, 2006, by and between the
Company and CIT."
 
(e)  The definition of the term "First Amendment Effective Date" is hereby
inserted in appropriate alphabetical order, to read in its entirety as follows:
 
"'First Amendment Effective Date' means the date on which all of the conditions
precedent to the effectiveness of the First Amendment have been fulfilled or
waived."
 
(f)  The definition of the term "Permitted Indebtedness" is hereby amended and
restated in its entirety to read as follows:
 
"'Permitted Indebtedness' shall mean: (a) current Indebtedness maturing in less
than one year and incurred in the ordinary course of business for raw materials,
supplies, equipment, services, Taxes or labor; (b) the Indebtedness secured by
Purchase Money Liens; (c) Indebtedness arising under this Financing Agreement;
(d) deferred Taxes and other expenses incurred in the ordinary course of
business; (e) other Indebtedness existing on the date of execution of the
Existing Financing Agreement and listed in the most recent financial statement
delivered to CIT or otherwise disclosed to CIT in writing prior to the Original
Closing Date; and (f) unsecured Indebtedness owing by the Company to Sterling
Protective Group, Inc. pursuant to the terms of the Asset Purchase Agreement (as
in effect on the First Amendment Effective Date); provided that no payments on
such Indebtedness may be paid except in accordance with the express terms and
conditions of the Protective Acquisition Documents (as in effect on the First
Amendment Effective Date)."
 
3.  Amendments to Protective Acquisition Documents. Section 7 of the Financing
Agreement is hereby amended by inserting a new Section 7.16 immediately after
Section 7.15, which new Section 7.16 shall read in its entirety as follows:
 
"7.16. Without the prior written consent of CIT, the Company agrees that it will
not amend, change, agree to any amendment or other change to (or make any
payment consistent with any amendment or other change to) or waive any of its
rights under any of the Protective Acquisition Documents."
 
2

--------------------------------------------------------------------------------


 
4.  Conditions Precedent. The effectiveness of this Amendment is subject to the
fulfillment, in a manner satisfactory to CIT, of each of the following
conditions precedent (the first date upon which all such conditions shall have
been fulfilled or waived being herein called the "First Amendment Effective
Date"):
 
(a)  Representations and Warranties; No Event of Default. The representations
and warranties contained herein, in Section 7 of the Financing Agreement and in
each other Loan Document and certificate or other writing delivered to CIT
pursuant hereto on or prior to the First Amendment Effective Date shall be
correct in all material respects on and as of the First Amendment Effective Date
as though made on and as of such date, except to the extent that such
representations and warranties (or any schedules related thereto) expressly
relate solely to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects on and as of such
date); and no Default or Event of Default shall have occurred and be continuing
on the First Amendment Effective Date or would result from this Amendment
becoming effective in accordance with its terms.
 
(b)  Delivery of Documents. CIT shall have received on or before the First
Amendment Effective Date the following, each in form and substance satisfactory
to CIT and, unless indicated otherwise, dated the First Amendment Effective
Date:
 
(i)  counterparts of this Amendment which bear the signatures of the Company and
CIT;
 
(ii)  a certificate of an Executive Officer, certifying (A) that attached
thereto are complete and correct copies of the Asset Purchase Agreement and all
other Protective Acquisition Documents, (B) that attached thereto is a copy of
the resolutions of the Company authorizing the execution, delivery and
performance by the Company of this Amendment, and the performance of the
Financing Agreement as amended by this Amendment, (C) the names and true
signatures of the representatives of the Company authorized to sign this
Amendment, together with evidence of the incumbency of such authorized officers,
(D) that the charter and by-laws of the Company have not been amended or
otherwise modified since the Restatement Effective Date and that the copies
thereof previously delivered to CIT are true, correct and complete, and (E) that
all conditions to the effectiveness of the purchase of the Protective Assets
have been satisfied;
 
(iii)  satisfactory evidence that no less than $105,000 in trust fund
liabilities of Sterling Heights Protection Agency, Inc. has been paid (the
"Initial Payment") to the Department of Treasury, Internal Revenue Service (the
"IRS"), which Initial Payment shall partially satisfy obligations owing to the
IRS totaling approximately $188,000 as of the date hereof (the difference
between the Initial Payment and the total obligations being hereinafter referred
to as the "IRS Balance");
 
(iv)  satisfactory evidence that taxes in an amount equal to no less than
$150,000 upon the Seller and payable to the State of Florida in respect of
outstanding sales tax liabilities of Seller or Sterling Heights Protection
Agency for the periods June 2004 through May 2006 have been paid;
 
3

--------------------------------------------------------------------------------


 
(v)  a fully executed copy of that certain Factoring and Security Agreement,
dated on or about the date hereof (the "New Factoring Agreement"), by and
between Seller and Florida Corporate Funding, Inc. (the "Factor"), which New
Factoring Agreement shall provide, among other things, a satisfactory collateral
description;
 
(vi)  a copy of that certain UCC-1 filed against the Seller and naming the
Factor as the secured party, which UCC-1 statement shall provide, among other
things, a satisfactory collateral description;
 
(vii)  UCC termination statements, amendments, releases of security interests
and other instruments or documentation evidencing the termination or amendment
(as applicable) of each lien described on Exhibit A attached hereto; and
 
(viii)  such other agreements, instruments and other documents as CIT may
reasonably request from the Company.
 
(c)  Amendment Fee. CIT shall have received payment of a non-refundable
amendment fee equal to $6,500, which fee shall be fully earned when paid (it
being agreed and understood that CIT may charge the Revolving Loan Account in
respect of such amendment fee).
 
(d)  Proceedings. All proceedings in connection with the transactions
contemplated by this Amendment, and all documents incidental thereto, shall be
satisfactory to CIT and its counsel, and CIT and such counsel shall have
received from the Company all such information and such counterpart originals or
certified copies of documents, and such other agreements, instruments,
approvals, opinions and other documents, as CIT or such counsel may reasonably
request.
 
(e)  Consummation of Acquisition. (i) The Company shall have purchased pursuant
to the Asset Purchase Agreement (no provision of which shall have been amended
or otherwise modified or waived without the prior written consent of CIT), and
shall have become the owner, free and clear of all liens (other than (A)
Permitted Encumbrances, and (B) each lien described on Exhibit B hereto), of all
of the Protective Assets and (ii) each of the Seller and the Company shall have
fully performed all of the obligations to be performed by such person on or
prior to the First Amendment Effective Date under the Asset Purchase Agreement
and the other Protective Acquisition Documents.
 
(f)  Documentation Fee and Out-of-Pocket-Expenses. The Company shall have paid
to CIT, in immediately available funds, (i) a Documentation Fee in the amount of
$1,000 in consideration of the preparation, execution and delivery of this
Amendment by CIT’s in-house legal department, and (ii) an amount equal to the
amount of all Out-of-Pocket-Expenses which were incurred by CIT in connection
with the preparation, execution and delivery of this Amendment and the other
related agreements, instruments and documents. Such Documentation Fee and
Out-of-Pocket-Expenses shall be due and payable in full on the date hereof and
may, at CIT’s option, be charged to the Company’s Revolving Loan Account.
 
4

--------------------------------------------------------------------------------


 
5.  Conditions Subsequent. The obligation of CIT to continue to make Revolving
Loans (or otherwise extend credit under the Financing Agreement) is subject to
CIT’s receipt, within 3 Business Days of the First Amendment Effective Date, of
(a) an escrow agreement, by and between CIT and Cliff Ingber (or any designee of
Mr. Ingber acceptable to CIT), in his capacity as escrow agent, which escrow
agreement shall (i) be in form and substance satisfactory to CIT and (ii) govern
an escrow account (the "Escrow Account") for the deposit (and any subsequent
disposition) of the IRS Balance (and any future deposits for potential interest
due on the IRS Balance), and (b) satisfactory evidence that an amount equal to
no less than the IRS Balance has been deposited into the Escrow Account.
 
6.  Representations and Warranties. The Company hereby represents and warrants
to CIT as follows:
 
(a)  Representations and Warranties; No Event of Default. The representations
and warranties herein, in Section 7 of the Financing Agreement and in each other
Loan Document and certificate or other writing delivered to CIT pursuant hereto
on or prior to the First Amendment Effective Date are correct in all material
respects on and as of the First Amendment Effective Date as though made on and
as of such date, except to the extent that such representations and warranties
(or any schedules related thereto) expressly relate solely to an earlier date
(in which case such representations and warranties are true and correct in all
material respects on and as of such date); and no Default or Event of Default
has occurred and is continuing on the First Amendment Effective Date or would
result from this Amendment becoming effective in accordance with its terms.
 
(b)  Organization, Good Standing, Etc. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
New York, and (ii) has all requisite power and authority to execute, deliver and
perform this Amendment, and to perform the Financing Agreement, as amended
hereby.
 
(c)  Authorization, Etc. The execution, delivery and performance by the Company
of this Amendment, and the performance by the Company of the Financing
Agreement, as amended hereby, (i) have been duly authorized by all necessary
action on the part of the Company, (ii) do not and will not contravene the
Company’s charter or by-laws, any applicable law or any material contractual
restriction binding on or otherwise affecting it or any of its properties,
(iii) do not and will not result in or require the creation of any lien (other
than pursuant to any Loan Document) upon or with respect to any of its
properties, and (iv) do not and will not result in any suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties.
 
(d)  Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or other regulatory
body is required in connection with the due execution, delivery and performance
by the Company of this Amendment, or for the performance of the Financing
Agreement, as amended hereby.
 
(e)  Enforceability of Loan Documents. Each of this Amendment, the Financing
Agreement, as amended hereby, and each other Loan Document to which the Company
is a party is a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by or subject to any bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors' rights generally.
 
5

--------------------------------------------------------------------------------


 
(f)  Protective Acquisition Documents. The Company has delivered to CIT a
complete and correct copy of each of the Asset Purchase Agreement, including all
schedules and exhibits thereto, and all other Protective Acquisition Documents.
The Protective Acquisition Documents set forth the entire agreement and
understanding of the parties thereto relating to the subject matter thereof, and
there are no other agreements, arrangements or understandings, written or oral,
relating to the matters covered thereby. The Protective Acquisition Documents
are the legal, valid and binding obligations of the Company, and to the best
knowledge of the Company, each of the other parties thereto, enforceable against
the Company, and to the best knowledge of the Company, each of the other parties
thereto, in accordance with their terms.
 
(g)  Consummation of Acquisition. All conditions precedent to the purchase of
the Protective Assets by the Company have been fulfilled or (with the written
consent of CIT) waived, the Protective Acquisition Documents have not been
amended or otherwise modified, and there has been no breach of any term or
condition of the Protective Acquisition Documents. No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or any other person is required for such acquisition, other than such as have
been or will be obtained on or prior to the First Amendment Effective Date. As
of the First Amendment Effective Date, the Company has acquired pursuant to the
Protective Acquisition Documents, and has become the owner of all of the
Protective Assets, free and clear of any lien other than (i) Permitted
Encumbrances and (ii) each lien described on Exhibit B hereto.
 
6

--------------------------------------------------------------------------------


 
7.  Consent. Notwithstanding anything to the contrary set forth in
Section 7.9(g) of the Financing Agreement, CIT hereby consents to the
acquisition of the Protective Assets by the Company pursuant to the Asset
Purchase Agreement and agrees that such acquisition shall be permitted for all
purposes of the Financing Agreement and the other Loan Documents. The foregoing
consent shall be effective on the First Amendment Effective Date.
Notwithstanding the foregoing, (a) in no event shall any of the Protective
Assets constituting Accounts (hereinafter, the "Protective Accounts") be deemed
“Eligible Accounts Receivable” and/or included in the calculation of the
Borrowing Base under the Financing Agreement until CIT shall have performed a
field examination and valuation of the Protective Accounts, the results of which
shall be satisfactory to CIT, and (b) CIT shall establish an Availability
Reserve in an amount equal to all Unpaid Taxes upon the Seller described on
Exhibit C hereto, which Availability Reserve shall be released or otherwise
adjusted from time to time upon delivery to CIT of (i) satisfactory evidence
that such Unpaid Taxes have been paid to the proper taxing authorities and (ii)
all termination statements, releases of security interests and other instruments
or documentation evidencing the termination of each lien described on Exhibit B
attached hereto. The Company hereby agrees (x) to the establishment (and any
subsequent adjustment) of the Availability Reserve established pursuant to this
Section 7, and (y) that upon the occurrence and during the continuance of any
Event of Default, CIT is hereby authorized (but in no event obligated) in its
sole discretion to pay the amount of any Unpaid Taxes to the proper taxing
authority for the Company’s account and to charge the Revolving Loan Account
therefor.
 
8.  Miscellaneous.
 
(a)  Continued Effectiveness of the Financing Agreement. Except as otherwise
expressly provided herein, the Financing Agreement and the other Loan Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, except that on and after the First Amendment
Effective Date (i) all references in the Financing Agreement to "this
Agreement", "hereto", "hereof", "hereunder" or words of like import referring to
the Financing Agreement shall mean the Financing Agreement as amended by this
Amendment, and (ii) all references in the other Loan Documents to which the
Company is a party to the "Financing Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Amendment. Except as expressly
provided herein, the execution, delivery and effectiveness of this Amendment
shall not operate as an amendment of any right, power or remedy of CIT under the
Financing Agreement or any other Loan Document, nor constitute an amendment of
any provision of the Financing Agreement or any other Loan Document.
 
(b)  Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally effective as delivery of a
manually executed counterpart.
 
(c)  Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.
 
7

--------------------------------------------------------------------------------


 
(d)  Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.
 
(e)  Amendment as Loan Document. The Company hereby acknowledges and agrees that
this Amendment constitutes a "Loan Document" under the Financing Agreement.
Accordingly, it shall be an Event of Default under the Financing Agreement if
any representation or warranty made by the Company under or in connection with
this Amendment shall have been untrue, false or misleading in any material
respect when made or if the Company fails to perform, keep, or observe any term,
provision, condition, covenant, or agreement contained in this Amendment.
 
(f)  Collateral. It is understood and agreed that all Collateral (including the
Protective Assets) shall secure the Obligations under the Loan Documents. In
addition, the Company confirms and agrees that to the extent that any Loan
Document purports to assign or pledge to CIT, or to grant to CIT a lien on any
collateral as security for the Obligations of the Company from time to time
existing in respect of the Financing Agreement and the Loan Documents, such
pledge, assignment and/or grant of a lien is hereby ratified and confirmed in
all respects.
 
(g)  Waiver of Jury Trial. EACH OF THE COMPANY AND CIT HEREBY IRREVOCABLY WAIVES
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.
 

  Company:        
COMMAND SECURITY CORPORATION,
a New York corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
  Title:

 
 

  CIT:        
THE CIT GROUP/BUSINESS CREDIT, INC.,
a New York corporation
 
   
   
  By:      

--------------------------------------------------------------------------------

Name:
 
Title:

 
9

--------------------------------------------------------------------------------


 
EXHIBIT A


Liens to be terminated or amended on or before the First Amendment Effective
Date


DEBTOR
SECURED PARTY
RECORD NUMBER
JURISDICTION
 
Sterling Heights Protection Agency, Inc.
Capital TempFunds, Inc.
200303395603
Florida SOS
Sterling Heights Protection Agency, Inc.
Florida Corporate Funding, Inc.
200304246865
Florida SOS

 
10

--------------------------------------------------------------------------------


 
EXHIBIT B


Liens to be terminated after the First Amendment Effective Date




DEBTOR
SECURED PARTY
RECORD NUMBER
JURISDICTION
 
Sterling Heights Protection Agency, Inc.
IRS
191559704
Florida SOS
Sterling Heights Protection Agency, Inc.
IRS
211260305
Florida SOS
Sterling Heights Protection Agency, Inc.
IRS
230765805
Florida SOS
Sterling Heights Protection Agency, Inc.
IRS
235058105
Florida SOS

 
11

--------------------------------------------------------------------------------


EXHIBIT C


Copy of Schedule 4.1.2 to the Asset Purchase Agreement
 
12

--------------------------------------------------------------------------------

